NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



CRESPIN MORALES, DC #S06078,                )
                                            )
             Appellant,                     )
                                            )
v.                                          )
                                            )       Case No. 2D18-2434
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Manatee
County; Frederick P. Mercurio and Janette
Dunnigan, Judges.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan S. Tannen,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed. See Bailey v. State, 44 Fla. L. Weekly D1631 (Fla. 2d DCA

June 26, 2019).


KHOUZAM, C.J., and VILLANTI and SLEET, JJ., Concur.